United States Court of Appeals
                      For the First Circuit

No. 14-1423

  UNITED STATES and COMMONWEALTH OF MASSACHUSETTS ex rel. JULIO
    ESCOBAR and CARMEN CORREA, Administratrix of the Estate of
                         Yarushka Rivera,

                     Plaintiffs, Appellants,

                                v.

                 UNIVERSAL HEALTH SERVICES, INC.,

                       Defendant, Appellee.




          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Douglas P. Woodlock, U.S. District Judge]




                              Before

                    Howard, Stahl, and Barron,
                          Circuit Judges.



     Matthew P. McCue, with whom Law Office of McCue was on brief,
for appellants.
     Mark W. Pearlstein, with whom Laura McLane, Evan D. Panich,
and McDermott Will & Emery LLP were on brief, for appellee.
     Robert Ross, with whom Steven Sharobem and Martha Coakley,
Attorney General, were on brief, for Commonwealth of Massachusetts,
amicus curiae.
     Jennifer M. Verkamp and Morgan Verkamp LLC, on brief for
Taxpayers Against Fraud Education Fund, amicus curiae.
March 17, 2015




     -2-
            STAHL, Circuit Judge.      The genesis of this False Claims

Act case was the care of Relators' daughter at Arbour Counseling

Services in Lawrence, Massachusetts.          Relators alleged that their

daughter — who died of a seizure in 2009 — was treated by various

unlicensed     and   unsupervised    staff,     in    violation    of   state

regulations.    The crux of their complaint is that Arbour's alleged

noncompliance with sundry supervision and licensure requirements

rendered its reimbursement claims submitted to the state Medicaid

agency actionably false under both the federal and Massachusetts

False Claims Acts.

            The district court dismissed the complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6).                With one limited

exception, we reverse.

                         I.   Facts & Background

A.   Regulatory framework

            Arbour Counseling Services ("Arbour"), owned and operated

by Defendant-Appellee Universal Health Services, Inc. ("UHS"), is

a provider of mental-health services in Lawrence, Massachusetts.1

Arbour    participates   in   the   state   Medicaid    program,   known   as

MassHealth,    and   bills    MassHealth    for      services   rendered   to

individuals insured by the program.




      1
       We use the name "Arbour" here to refer specifically to the
clinic that treated Yarushka Rivera in Lawrence.

                                     -3-
                  The state has promulgated regulations governing the

MassHealth          program.       See   generally       130   Mass.    Code   Regs.

§§ 401.401–650.035.2             Chapter 429 in particular pertains to the

provision of mental-health services at both "parent centers" and

"satellite facilities" around the state.3                  In the regulations, a

satellite facility, such as the Arbour clinic at issue in this

case, is a "mental health center program at a different location

from the parent center that operates under the license of and falls

under the fiscal, administrative, and personnel management of the

parent          center."   Id.     §   429.402.      Satellite    facilities    are

classified         as   either    "autonomous"    or     "dependent";    autonomous

facilities have "sufficient staff and services to substantially

assume [their] own clinical management independent of the parent

center," while dependent facilities operate "under the direct

clinical management of the parent center."                 Id.

                  The regulations contemplate that mental health centers

will employ qualified "core" staff members engaged in disciplines

such       as    psychiatry,     psychology,    social    work,   and   psychiatric

nursing.           See id. § 429.422 (setting forth staff composition


       2
       The most up-to-date version of the Code of Massachusetts
R e g u l a t i o n s      a r e     a c c e s s i b l e      a t
http://www.mass.gov/courts/case-legal-res/law-lib/laws-by-source/
cmr/ (last visited March 5, 2015).
       3
      Chapter 429 sets forth regulations specific to the provision
of mental-health services.      For administrative and billing
regulations generally applicable to all MassHealth providers, see
Chapter 450, 130 Mass. Code Regs. §§ 450.101–450.331.

                                          -4-
requirements);        id.    §   429.424     (setting     forth   requisite    staff

qualifications).            All staff must receive supervision within a

formalized relationship, commensurate to the individual's skill and

level of professional development.                  Id. § 429.438(E).       Noncore

counselors and unlicensed staff in particular "must be under the

direct and continuous supervision of a fully qualified professional

staff       member   trained     in   one   of    the   core   disciplines."     Id.

§ 429.424(F).

               Satellite programs are subject to additional regulations

regarding staff supervision and integration with parent centers;

MassHealth payment for rendered services is conditioned on the

satellites' compliance with these provisions.                   Id. § 429.439.    As

Arbour's Lawrence clinic is a satellite of a parent center located

in Malden, Relators' claims are largely premised on a failure to

conform to the strictures of the satellite-specific regulation.

B.   Facts relevant to Relators' claims against UHS

               Relators'      daughter,      Yarushka     Rivera4   —   a   teenage

recipient of MassHealth benefits — began seeing Arbour counselor

Maria Pereyra in 2007 after experiencing behavioral problems at

school.       Pereyra, though on staff at Arbour, had no professional

license to provide mental-health therapy.                       Relators met with

Pereyra's       supervisor,      clinical     director     Edward   Keohan,    after



        4
       Yarushka Rivera was the daughter of Relator Carmen Correa
and the stepdaughter of Relator Julio Escobar.

                                            -5-
Yarushka complained that she was not benefiting from counseling.

During the meeting, Relators became concerned that Keohan was not

supervising Pereyra and was unfamiliar with Yarushka's treatment.

             Yarushka was eventually transferred to another staff

member, Diana Casado, also ostensibly supervised by Keohan.                       Like

Pereyra,     Casado      was     unlicensed.         Relators      quickly      became

unsatisfied with her treatment of their daughter and believed that

Casado was not being properly supervised.

             In February 2009, Yarushka was once again assigned to a

new   therapist,        Anna    Fuchu.       Fuchu   held     herself     out    as    a

psychologist with a Ph.D., though Relators later learned that she

had   trained     at    an     unaccredited    online     school    and    that       her

application       for    a     professional     license      had   been    rejected.

Notwithstanding Fuchu's lack of essential credentials, she treated

Yarushka and eventually diagnosed her with bipolar disorder.

             Several months later, when Yarushka's behavioral problems

had not abated, officials at her school informed Relators that she

would   be    permitted        to   attend     classes    only     if   she     saw    a

psychiatrist.          When Relators told this to Fuchu, she referred

Yarushka     to   Maribel       Ortiz,   another     staff    member      at   Arbour.

Believing Ortiz to be a psychiatrist, Relators referred to her as

"Dr. Ortiz." They eventually discovered, however, that she was not

a psychiatrist, but rather a nurse, and that she was not under the

supervision of the one Arbour staff psychiatrist, Maria Gaticales


                                         -6-
— herself not board-certified, or eligible for board certification,

as contemplated by the regulations.             See 130 Mass. Code Regs.

§ 429.424(A)(1).       Nonetheless, on May 6, 2009, Ortiz prescribed a

medication    called    Trileptal    for    Yarushka's    purported   bipolar

disorder.

             Yarushka soon experienced an adverse reaction to the

drug.    Although she called Ortiz for guidance, her two phone

messages went unreturned.          When her condition worsened, Yarushka

decided to discontinue the medication, having not heard from anyone

at Arbour in several days.         On May 13, Yarushka had a seizure and

was hospitalized.

             In the days following Yarushka's seizure, Relators spoke

with Keohan and voiced their dissatisfaction with their daughter's

care.   Yarushka's stepfather Julio Escobar "began to suspect that

no-one at Arbour was supervising Ms. Ortiz when Mr. Keohan claimed

to have no knowledge of the Relators [sic] repeated efforts to

reach Ms. Ortiz, and of Yarushka's recent seizure."               After their

conversation, Keohan directed the staff psychiatrist Gaticales to

supervise    Ortiz.      Yarushka    resumed    treatment   at    Arbour,   but

suffered another seizure in October 2009, this one fatal.

             After    Yarushka's    death,     Relators   spoke    with     Anna

Cabacoff, a social worker at Arbour who had worked with Yarushka in

the past. Cabacoff informed them that the counselors who had cared

for Yarushka were not properly licensed to provide treatment


                                      -7-
without supervision or to prescribe medication, and that Gaticales

was not board-certified5 and accordingly unqualified to supervise

the other staff members.

           In the months following the death of their daughter,

Relators filed complaints with several state agencies, including

the Disabled Persons Protection Committee ("DPPC"), Division of

Professional Licensure ("DPL"), and the Department of Public Health

("DPH").   Although the ensuing DPPC report found that there was

insufficient evidence of abuse of a disabled person, it concluded

that Ortiz and Gaticales "may have been" out of compliance with

relevant requirements concerning qualifications and supervision.

           DPH determined, after an investigation, that Arbour had

violated fourteen distinct regulations, including those relating to

staff supervision and licensure.6          The DPH report deemed Relators'

allegations "valid" and found that

                  [t]he Psychiatrist's personnel record
           indicated that she was not qualified to
           supervise a nurse practitioner because she was
           not Board Certified in psychiatry. Clinical
           Therapist #8's and Clinical Therapist #11's
           personnel files indicated they were not
           licensed.   Clinic Director #2 said that he
           supervised Clinical Therapist #8 and Clinical
           Therapist #11, but did not document these
           meetings.



     5
        Relators   confirmed       this    by    checking    state    licensing
databases.
     6
       Relators attached       a   copy     of   the   DPH   report   to   their
complaint as an exhibit.

                                     -8-
The report also concluded, based on a comprehensive review of

Arbour's personnel files, that "23 therapists were not licensed for

independent practice and also . . . were not licensed in their

discipline."   Though all twenty-three therapists required clinical

supervision, there was no documentation to show that any had

received such supervision prior to January 2012, despite having

been hired as early as 1996.    As a result of the DPH report, Arbour

entered into a plan of correction with the agency to rectify the

identified deficiencies.

          In addition, Arbour's clinical director Keohan entered

into a consent agreement with the Board of Registration of Social

Workers, within the DPL.7      In the agreement, Keohan admitted to

sufficient facts meriting the Board's conclusion that, inter alia,

he had authorized Pereyra's unlicensed practice of social work at

the clinic, in violation of Massachusetts law.     As a consequence,

the agreement imposed a two-year period of supervised probation on

Keohan's license to practice social work in the state.        Fuchu,

another staff member who had treated Yarushka, also entered into a

consent agreement wherein she admitted to holding herself out as a

psychologist despite not being licensed.       She agreed to pay a

$1,000 civil penalty.




     7
      A copy of this agreement was attached to the complaint as an
exhibit.

                                  -9-
C.   Procedural background

            Relators filed their second amended complaint in February

of 2013, reciting the above allegations and setting forth fourteen

counts    against    Defendant      UHS    under     both   the   federal    and

Massachusetts False Claims Acts.8              The complaint alleged that

Arbour, in submitting bills for services rendered by Pereyra,

Casado, Fuchu, and Ortiz — in connection with the treatment of

Yarushka Rivera and other MassHealth recipients — fraudulently

misrepresented that those staff members were properly licensed

and/or supervised, as required by law.                The complaint further

alleged that Arbour made similar fraudulent misrepresentations with

regard to additional unidentified clinical staff members and nurse

practitioners,      who   had   treated    patients    other   than   Yarushka.

Finally, Relators alleged that Arbour had engaged in fraudulent

billing "during [a] period of non-compliance with core staff and

supervision requirements," insofar as the clinic had failed to

employ at least one fully certified psychiatrist and one fully

certified psychologist.

            The    district     court    dismissed    the   complaint   in   its

entirety.     In    determining     whether    Relators     had   pleaded    the

requisite element of falsity, the court drew a distinction between



      8
       The federal and state governments declined to intervene on
behalf of Relators in the district court, but the Commonwealth of
Massachusetts as amicus curiae was permitted to participate in oral
argument before this court.

                                        -10-
requirements that MassHealth imposes on providers as preconditions

to reimbursement ("conditions of payment") and those imposed as

preconditions to participation in the program in the first instance

("conditions    of   participation").   The   court   held   that   only

noncompliance with the former could establish the falsity of a

claim.    Relying on chapter 429's preamble, which states in part

that "130 CMR 429.000 establishes requirements for participation of

mental health centers in MassHealth,"9 the court observed that the

chapter "generally does not establish preconditions to payment."

United States ex rel. Escobar v. Universal Health Servs., Inc., No.

11-11170-DPW, 2014 WL 1271757, at *7 (D. Mass. Mar. 26, 2014). The

court then evaluated the text of individual regulations cited in

the complaint to determine whether they constituted conditions of

participation or of payment.     The court analyzed the regulations

"through the lens" of the preamble, effectively assuming that each

regulation imposed only a condition of participation, "unless its




     9
         The full text of the preamble is as follows:

          130 CMR 429.000 establishes requirements for
     participation of mental health centers in MassHealth and
     governs mental health centers operated by freestanding
     clinics,   satellite    facilities   of   clinics,   and
     identifiable units of clinics. All mental health centers
     participating in MassHealth must comply with the
     MassHealth regulations, including but not limited to
     MassHealth regulations set forth in 130 CMR 429.000 and
     450.000: Administrative and Billing Regulations.

130 Mass. Code Regs. § 429.401.

                                 -11-
'plain provisions' suggest[ed] that it is also a precondition of

payment."    Id.

             Applying that rubric, the district court ruled that

Relators'    claims     failed      on   the    merits,     since    there    was    "no

indication" in the text of any of the pertinent regulations that

they were intended as conditions of payment, rather than as

conditions of participation as stated in the preamble.                            Id. at

*7–8. The only exception was the overarching regulation pertaining

to    satellite    centers     —   section      429.439     —    which   states     that

"[s]ervices provided by a satellite program are reimbursable only

if the program meets the standards described below."                        See id. at

*9.    The court went on to note that section 429.439 sets forth

different requirements for autonomous and dependent satellite

programs; because Relators had failed to plead whether the Lawrence

Arbour clinic was autonomous or dependent, the court held that the

complaint did not plead with particularity a misrepresentation of

compliance with any condition of payment, as required by Federal

Rule of Civil Procedure 9(b).               Id. at *10, *12.         The court also

held that the counts of the complaint directed at unnamed staff

members and Arbour's pattern of noncompliance with core staffing

requirements also failed to allege fraud with particularity.                         Id.

at *12–13.

             Relators    now       appeal      from   the       dismissal    of    their

complaint.


                                         -12-
                               II.     Analysis

A.   False Claims Act generally

           The False Claims Act ("FCA" or "Act") is an "expansive[]"

statute,   intended      "to   reach    all    types   of   fraud,    without

qualification,    that    might   result      in   financial   loss   to   the

Government."   Cook Cnty., Ill. v. United States ex rel. Chandler,

538 U.S. 119, 129 (2003) (internal quotation marks omitted).               As

relevant here, the Act proscribes "knowingly present[ing], or

caus[ing] to be presented, a false or fraudulent claim for payment

or approval."10   31 U.S.C. § 3729(a)(1)(A).           To be actionable, a

false or fraudulent statement must be material to the government's

decision to pay a claim.       United States ex rel. Loughren v. Unum

Grp., 613 F.3d 300, 307 (1st Cir. 2010).                The Act's qui tam

provisions authorize private individuals to sue on behalf of the

United States in order to recover monies alleged to have been

defrauded from the government.         31 U.S.C. § 3730(b); United States

ex rel. Duxbury v. Ortho Biotech Prods., L.P., 719 F.3d 31, 33 (1st

Cir. 2013).

           In defining the notion of "falsity" under the FCA, which

the statute itself does not do, a number of circuits have developed


      10
        The statute provides that "the terms 'knowing' and
'knowingly' . . . mean that a person, with respect to information
. . . (i) has actual knowledge of the information; (ii) acts in
deliberate ignorance of the truth or falsity of the information; or
(iii) acts in reckless disregard of the truth or falsity of the
information." 31 U.S.C. § 3729(b)(1)(A). No proof of specific
intent to defraud is required. Id. § 3729(b)(1)(B).

                                     -13-
two categories of false submissions: those that are factually false

and those that are legally false. See, e.g., United States ex rel.

Conner v. Salina Reg'l Health Ctr., Inc., 543 F.3d 1211, 1217 (10th

Cir. 2008); Mikes v. Straus, 274 F.3d 687, 696–97 (2d Cir. 2001).

Courts have further subdivided claims in the latter group based on

whether they proceed on a theory of either "implied" or "express"

certification of compliance with conditions of payment. See United

States ex rel. Wilkins v. United Health Grp., Inc., 659 F.3d 295,

305–06 (3d Cir. 2011) (collecting cases).

             This circuit recently has eschewed distinctions between

factually and legally false claims, and those between implied and

express   certification    theories,      reasoning   that   they   "create

artificial    barriers   that   obscure   and   distort   [the   statute's]

requirements." United States ex rel. Hutcheson v. Blackstone Med.,

Inc., 647 F.3d 377, 385 (1st Cir. 2011).        Instead, "we take a broad

view of what may constitute a false or fraudulent statement to

avoid 'foreclos[ing] FCA liability in situations that Congress

intended to fall within the Act's scope.'"         United States ex rel.

Jones v. Brigham & Women's Hosp., 678 F.3d 72, 85 (1st Cir. 2012)

(alteration in original) (quoting Hutcheson, 647 F.3d at 387).           We

ask simply whether the defendant, in submitting a claim for

reimbursement, knowingly misrepresented compliance with a material

precondition of payment. New York v. Amgen Inc., 652 F.3d 103, 110

(1st Cir. 2011).    Preconditions of payment, which may be found in


                                   -14-
sources such as statutes, regulations, and contracts, need not be

"expressly designated."           Hutcheson, 647 F.3d at 387–88.          Rather,

the question whether a given requirement constitutes a precondition

to payment is a "fact-intensive and context-specific inquiry,"

Amgen,      652   F.3d    at   111,    involving   a    close   reading   of   the

foundational documents, or statutes and regulations, at issue. Cf.

United States v. Sci. Applications Int'l Corp., 626 F.3d 1257, 1269

(D.C. Cir. 2010) [hereinafter "SAIC"] ("The existence of express

contractual language specifically linking compliance to eligibility

for    payment      may    well       constitute   dispositive     evidence     of

materiality, but it is not . . . a necessary condition.").11

B.    Establishing "falsity"

              The district court — whose decision we review de novo,

Amgen, 652 F.3d at 109 — acknowledged our rejection in Hutcheson of

"judicially created formal categories," 647 F.3d at 385, but held

that    the   distinction      between     conditions    of   participation    and

conditions of payment nonetheless survived; only misrepresentation

of compliance with the latter would establish that a claim was

false within the meaning of the FCA.                The court reasoned that,

because the holdings of both decisions were framed in terms of



       11
       But see, e.g., Mikes v. Straus, 274 F.3d 687, 700 (2d Cir.
2001) (FCA claim proceeding under theory that defendant
misrepresented    compliance   with   program    requirement   "is
appropriate[] . . . only when the underlying statute or regulation
upon which the plaintiff relies expressly states the provider must
comply in order to be paid").

                                         -15-
conditions of payment, Hutcheson and the subsequent case of Amgen

at least implicitly accepted the "condition of payment/condition of

participation dichotomy."            Escobar, 2014 WL 1271757, at *6; see

Amgen,     652    F.3d    at   110   ("To     survive     [a]    12(b)(6)   motion,

[plaintiffs] . . . . must show that the claims at issue in [the]

litigation misrepresented compliance with a material precondition

of Medicaid payment such that they were false or fraudulent.");

Hutcheson, 647 F.3d at 379 ("[W]e hold that [the] complaint, in

alleging    that    the    hospital     and    physician        claims   represented

compliance with a material condition of payment that was not in

fact met, states a claim under the FCA . . . .").                   The court also

pointed to cases from other circuits that have adopted such a

framework.       Escobar, 2014 WL 1271757, at *6 n.1 (citing cases from

Second and Sixth Circuits).

             To be sure, Hutcheson and Amgen held that a plaintiff

states a claim under the FCA when he or she alleges that a

recipient of government funds has misrepresented its compliance

with   a   condition      of   payment.       But   while    the    district   court

concluded    that    only      claims   premised     on     misrepresentation     of

compliance with a condition of payment are cognizable under the

FCA, we find that any payment/participation distinction is not

relevant here.       As in Amgen, the provisions at issue in this case

clearly impose conditions of payment.




                                        -16-
              Section 429.439 of the MassHealth regulations expressly

provides that "[s]ervices provided by a satellite program are

reimbursable only if the program meets the standards described

below [in subsections (A) through (D)]."             Subsection (A) pertains

to   parent    centers'      supervision   of     satellite    programs,    while

subsection (B) addresses the supervision that must occur within

autonomous satellites, which "must provide supervision and in-

service training to all noncore staff employed at the satellite

program."12     Subsection (C) further demands that all satellites

employ a full-time clinical director who meets the qualifications

required of core staff members in his or her discipline, as set

forth in section 429.424; in addition, supervisors at dependent

satellites must "receive regular supervision and consultation from

qualified core staff at the parent center."

              Relying   on   subsection    (B),    the   district   court    read

section 429.439 as imposing internal supervision requirements only

on   autonomous    satellites.       In    so   doing,   the    district    court

overlooked a critical interaction between section 429.439 and other

substantive provisions of the MassHealth regulations: subsection

(C) specifies that the clinical director of both autonomous and

dependent satellites must "meet all of the requirements in 130 CMR


      12
       130 Mass. Code Regs. § 429.402 defines a "core team" as a
"group of three or more mental-health professionals that must
include a psychiatrist and one each of at least two of the
following professionals: clinical or counseling psychologist,
psychiatric social worker, or psychiatric nurse."

                                     -17-
429.423(B)."    Section 429.423(B), in turn, delineates the clinical

director's    responsibilities,      including,     inter    alia,    "overall

supervision of staff performance."

             Therefore,    the     MassHealth     regulations        explicitly

condition the reimbursement of satellites' claims on the clinical

director's fulfillment of his or her regulatory duties, regardless

of whether the satellite is autonomous or dependent.                   Section

429.423(B) makes plain that one of those duties is ensuring

appropriate supervision.         Indeed, the cost of staff supervision is

automatically built into MassHealth reimbursement rates.               See 130

Mass. Code Regs. § 429.408(C)(3).           That supervision at Arbour was

either grossly inadequate or entirely lacking is the core of

Relators'     complaint.         Insofar     as   Relators    have      alleged

noncompliance with regulations pertaining to supervision, they have

provided sufficient allegations of falsity to survive a motion to

dismiss.

C.   Application to Relators' complaint

             1. Counts I–IV and VIII-XI

             In Counts I through IV and VIII through XI,13 Relators

allege that four different individuals who treated Yarushka Rivera


      13
       Counts VIII through XI are the same as Counts I through IV,
but they bring claims under the Massachusetts FCA rather than the
federal statute.     "Given the substantive similarity of the
[Massachusetts] FCA[] . . . and the federal FCA with respect to the
provisions at issue in this litigation, the state statute[] may be
construed consistently with the federal act."      See New York v.
Amgen, Inc., 652 F.3d 103, 109 & n.6 (1st Cir. 2011); Scannell v.
Att'y Gen., 70 Mass. App. Ct. 46, 49 n.4 (2007) ("[T]he MFCA was
modeled on the similarly worded Federal False Claims Act.").

                                     -18-
(Pereyra,     Casado,     Fuchu,   and    Ortiz)       did   not   receive      proper

supervision, either directly from the clinical director Keohan or

from the psychiatrist Gaticales — who, in any event, was not board-

certified.     See 130 Mass. Code Regs. §§ 429.423(D), 429.424(A),

429.424(F), 429.438(E).       In these counts, Relators have adequately

pleaded that Arbour's claims for reimbursement in connection with

Yarushka's treatment were false within the meaning of the Act, in

that they misrepresented compliance with a condition of payment,

i.e., proper supervision.14

            These   counts     also      have    properly      pleaded    that     the

condition of payment at issue was a material one.                  The express and

absolute language of the regulation in question "'constitute[s]

dispositive evidence of materiality.'"             Hutcheson, 647 F.3d at 394

(quoting    SAIC,   626    F.3d    at   1269);    see    130   Mass.     Code    Regs.

§   429.439    ("Services     provided      by     a    satellite      program     are

reimbursable only if the program meets the standards described

below.")

            Furthermore,      Relators      have       satisfied    the    scienter

requirement, as they have plausibly pleaded that Arbour knowingly


     14
        Although the record is silent as to whether Arbour
explicitly represented that it was in compliance with conditions of
payment when it sought reimbursement from MassHealth, we have not
required such "express certification" in order to state a claim
under the FCA. See United States ex rel. Hutcheson v. Blackstone
Med., Inc., 647 F.3d 377, 385–86 (1st Cir. 2011) (rejecting labels
of express and implied certification). We note, however, that each
time it submitted a claim, Arbour implicitly communicated that it
had conformed to the relevant program requirements, such that it
was entitled to payment.

                                        -19-
submitted false claims to MassHealth.          The complaint quotes a

portion of Keohan's interview with the state DPH in which he

admitted that, until recently, he was "unaware that supervision was

required to be provided on a regular and ongoing bases, or that the

supervision meetings needed to be documented."      These allegations

more than suffice to establish that Arbour acted in reckless

disregard or deliberate ignorance of the falsity of the information

contained in the claims.    See      31 U.S.C. § 3729(b)(1)(A); cf.

Loughren, 613 F.3d at 313–14.

          These counts were pleaded with sufficient particularity.

In the FCA context, Federal Rule of Civil Procedure 9(b) requires

relators to connect allegations of fraud to particular false claims

for payment, rather than a fraudulent scheme in the abstract.

United States ex rel. Karvelas v. Melrose-Wakefield Hosp., 360 F.3d

220, 232 (1st Cir. 2004).   While we have declined to set forth a

mandatory checklist, we have identified a number of types of

information   that   contribute    to    the   particularity   of   the

allegations, including:

          the dates of the claims, the content of the
          forms or bills submitted, their identification
          numbers, the amount of money charged to the
          government, the particular goods or services
          for which the government was billed, the
          individuals involved in the billing, and the
          length of time between the alleged fraudulent
          practices and the submission of claims based
          on those practices.

Id. at 233.


                                  -20-
            Relators' complaint sets forth the core of this material:

it   alleges   twenty-seven    separate      dates   on   which   claims    were

submitted in connection with Yarushka's care, each time including

the relevant billing codes, amount invoiced, and the name of the

Arbour     staff   member   who     provided   the    treatment    for     which

reimbursement was sought.         Relators have thus succeeded in linking

their allegations of fraud to specific claims for payment.                  Cf.

United States ex rel. Ge v. Takeda Pharm. Co. Ltd., 737 F.3d 116,

124 (1st Cir. 2013) (affirming dismissal of FCA complaint for

failure to state fraud with particularity where relator "alleged

next to no facts in support of the proposition that [pharmaceutical

company's] alleged misconduct resulted in the submission of false

claims or false statements material to government payment").

            Finally, we note that while Relators' complaint provides

specific    information     about    bills   submitted    to   MassHealth     in

connection with Yarushka's care only, it also seeks damages for

bills submitted for services rendered to all MassHealth recipients

by Pereyra, Casado, Fuchu, and Ortiz within a six-year period.

Under the circumstances of this case, where Relators have raised a

particular and plausible allegation of fraud in connection with the

treatment of their daughter, we do not view the absence of more

precise details pertaining to the bills for services provided to

other MassHealth recipients as an impediment to proceeding.                Given

that such allegation is not particular to Yarushka's treatment, but


                                      -21-
rather arises from the clinical director's systematic failure to

enforce supervision requirements, it stands to reason that billing

for more than one MassHealth recipient has been infected by fraud.

          2.   Counts VII and XIV

          For similar reasons, Counts VII and XIV of Relators'

complaint also survive a motion to dismiss. The substance of those

counts is that Arbour violated both the federal and Massachusetts

FCA by fraudulently misrepresenting its compliance with regulations

requiring mental-health clinics to employ at least one board-

certified psychiatrist at all times.15   See 130 Mass. Code Regs.


     15
        At different points in their complaint, Relators identify
both MassHealth and Department of Public Health ("DPH") regulations
as the source of this staffing requirement. There is at least some
ambiguity as to whether the MassHealth regulation in question, 130
Mass. Code Regs. § 429.422, independently requires each satellite
clinic to employ its own psychiatrist. Section 429.422 provides
that mental health centers must employ at least one psychiatrist.
A "mental health center" is defined as "an entity that delivers a
comprehensive group of diagnostic and psychotherapeutic treatment
services to mentally or emotionally disturbed persons and their
families by an interdisciplinary team under the medical direction
of a psychiatrist."     130 Mass. Code Regs. § 429.402.        This
definition appears to refer to an entity comprising both the parent
center and the satellite locations.      See 130 Mass. Code Regs.
§ 429.402 (defining "parent center" as "the central location of the
mental health center . . . ."; defining "autonomous satellite
program" and "dependent satellite program" as "a mental health
center program . . . .") (emphases added). On this reading of the
definition of "mental health center," a satellite that does not
employ a psychiatrist is not out of compliance with the staffing
regulation so long as the parent has a psychiatrist on staff.
     But the DPH regulations suggest something else. 105 Mass.
Code Regs. § 140.530 provides that every "clinic providing mental
health services" must employ a board-certified psychiatrist, or one
who is eligible for board certification. "A satellite clinic must
meet [this requirement] independently of its parent clinic." 105
Mass. Code Regs. § 140.330. According to the DPH report attached

                               -22-
§ 429.422(A); 105 Mass. Code Regs. § 140.530(C)(1)(a).   Since the

clinical director is explicitly responsible for hiring adequate

psychiatric staff, see 130 Mass. Code Regs. § 429.423(B)(2)(e), and

claims are reimbursable only if the clinical director fulfills the

assigned duties, see id. § 429.439(C), Arbour's failure to maintain

a properly licensed psychiatrist on staff constituted noncompliance

with a material condition of payment.   Such noncompliance was at

least deliberately ignorant, in light of Relators' allegation that

they were able to determine that Gaticales was not board-certified

in psychiatry simply by checking a state licensing database. Thus,

these counts, too, were improperly dismissed.16


to Relators' complaint, which details the results of the agency's
investigation of the satellite clinic where Yarushka Rivera
received treatment, that clinic was not in compliance with the
staffing requirements of 105 Mass. Code Regs. § 140.530. We defer
to the agency's determination that such regulation applies to the
Arbour satellite clinic at issue here. See City of Pittsfield,
Mass. v. U.S. Envt'l Prot. Agency, 614 F.3d 7, 10-11 (1st Cir.
2010) (giving "controlling weight" to "agency's interpretation [of
its own regulation] unless it is plainly erroneous or inconsistent
with the regulation") (internal quotation marks omitted); Friends
& Fishers of Edgartown Great Pond, Inc. v. Dep't of Envt'l Prot.,
446 Mass. 830, 838 (2006) (deferring to agency's interpretation of
its own regulations).
     16
       These counts also allege that Arbour violated core staffing
requirements by failing to have at least one licensed psychologist
on staff.     However, the regulations do not mandate that a
psychologist be on staff at all times; instead, clinics are
required to employ at least two people from various disciplines,
one of which is psychology. 130 Mass. Code Regs. § 429.422(A); 105
Mass. Code Regs. § 140.530(C)(2)(b).
     Although Fuchu held herself out as a licensed psychologist
when she in fact was not, the complaint does not allege whether
Arbour retained any other properly licensed psychologists, or staff
in other approved disciplines. Thus, the portions of Counts VII

                               -23-
            3.   Counts V–VI and XII–XIII

            We are left with Counts V, VI, XII, and XIII, which

allege that Arbour engaged in fraudulent billing in connection with

other    unlicensed   and    unsupervised   clinical          staff     and   nurse

practitioners. Relators allege that the "specific identit[ies]" of

these staff members are "currently unknown to [them] but [are] well

known to Arbour."

            We have previously upheld the dismissal of claims under

the FCA for failure to plead fraud with particularity where, among

other things, the individuals involved with allegedly improper

billing were not identified. See, e.g., Karvelas, 360 F.3d at 233.

Here, however, while the staff members in question have not been

identified by name in the individual counts, the factual background

of the complaint sets forth a non-exhaustive list of twenty-two

Arbour    employees    who    have     obtained     a        National     Provider

Identification number despite not being licensed as social workers

or mental-health counselors by the Commonwealth of Massachusetts.

Moreover, the DPH report attached to the complaint verifies that

twenty-three Arbour therapists "were not licensed for independent

practice and also . . . were not licensed in their discipline," and

had received no documented supervision prior to January 2012.

These    concrete   allegations,     corroborated       by    a   state   agency's


and XIV that allege that Arbour committed fraud by failing to have
at least one licensed psychologist on staff does not state a
plausible claim for relief.

                                     -24-
independent report and Keohan's own admission that the clinic

suffered from a fundamental lack of oversight, confirm that the

basic goals of Federal Rule of Civil Procedure 9(b) have been met

— "to provide a defendant with fair notice of a plaintiff's claim,

to safeguard a wrongdoing, and to protect a defendant against the

institution of a strike suit."       Suna v. Bailey Corp., 107 F.3d 64,

68 (1st Cir. 1997) (internal quotation marks omitted); cf. Ge, 737

F.3d at 123 (observing that particularity requirement of Rule 9(b)

is designed to ward off "parasitic relators who bring FCA damages

claims based on information within the public domain or that the

relator did not otherwise discover" (internal quotation marks

omitted)).      Under   the   circumstances,      then,   these   counts   of

Relators' complaint also state claims under the FCA.

                              III.   Conclusion

             Compliance with the regulations at issue pertaining to

staff supervision and core staffing at satellite centers is a

condition of payment by MassHealth.         Because our case law makes

clear that a healthcare provider's noncompliance with conditions of

payment is sufficient to establish the falsity of a claim for

reimbursement, we need not address here whether the False Claims

Act embraces a distinction between conditions of payment and

conditions of participation.

             In the final analysis, Relators' daughter died after

receiving treatment that was out of compliance with over a dozen


                                     -25-
regulations, as determined by an independent report. Relators have

carefully compiled information regarding the names of unlicensed

and unsupervised providers, and the dates, amounts, and codes of

allegedly false claims submitted to MassHealth. As such, they have

appropriately stated a claim with particularity under the FCA.

          We   accordingly   REVERSE   the   dismissal   of   Relators'

complaint, save for that portion of Counts VII and XIV pertaining

to the employment of psychologists.    See supra note 16.     We remand

the case for proceedings consistent with this opinion.        Costs are

awarded to Relators.




                                -26-